PER CURIAM.
AFFIRMED. See Brown v. Sheriff of Broward County Jail, 502 So.2d 88 (Fla. 4th DCA 1987). We note that one of the appellant’s arguments is the improper termination of his parental rights. There is a clear distinction between parental responsibility and termination of parental rights. The Final Judgment in this case did not terminate the father’s parental rights. The court properly awarded the mother sole parental responsibility of the child due to the father’s incarceration beyond the child’s majority.
WARNER, C.J., STONE, J„ and COX, CYNTHIA L., Associate Judge, concur.